RUDKIN, Circuit Judge.
This is a writ of error to review a judgment of conviction for contempt. Section 41a of the Bankruptcy Act (Comp. St. § 9625) provides that a person shall not, in proceedings before a referee, among other things, refuse to be examined according to .law. Subdivision b of the same section provides:
“The referee shall certify the facts to the judge, if any person shall do any of the things forbidden in this section. The judge shall thereupon, in a summary manner, hear the evidence as to the acts complained of, and, if it is such as to warrant him in so doing, punish such person in the same manner and to the same extent as for a contempt committed before the court of bankruptcy, or commit such person upon the same conditions as if the doing of the forbidden act had occurred with reference to the process of, or in the presence of, the court.”
The referee certified to the court below, in effect, that the plaintiff in error had refused to be examined according to law in a proceeding before him. The court treated the contempt charged as a criminal one and punished it as such. Upon the argument before this court it was conceded by the attorney representing the United States and by the attorney representing the trustee that the contempt charged was a civil one and that the judgment was .unauthorized.
The judgment of the court below is therefore reversed, and the^cause is remanded to that eourt for further proceedings, as for a civil contempt only.